                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                            Plaintiff,

              v.                                 Case No. 18-cv-710-jdp

JERIME J. BORST, DIANE M. BORST,
WESTERN WISCONSIN NUTRITION,
LLC, BINKOWSKI OIL, LLC, PIERCE
VETERINARY CLINIC, INC., DEERE &
COMPANY, THE COOPERATIVE
FINANCE ASSOCIATION, INC., PHI
FINANCIAL SERVICES, INC., and
BANK OF AMERICA, N.A.

                            Defendants.


                   FINDINGS OF FACT AND CONCLUSIONS OF LAW


       The above-captioned matter having come before the Court to be heard,

Honorable James D. Peterson, United States District Judge for the Western District of

Wisconsin, presiding without a jury, on April 23, 2019, the Plaintiff, United States of

America, having appeared by its attorney, the Office of the United States Attorney for

the Western District of Wisconsin, and no appearance having been made on behalf of

the Defendants herein, except as may be noted on the record; the Clerk of the United

States District Court for the Western District of Wisconsin having duly entered the

default of Defendants Jerime J. Borst, Diane M. Borst, Western Wisconsin Nutrition,

LLC, Binkowski Oil, LLC, Pierce Veterinary Clinic, Inc., Deere & Company, The
Cooperative Finance Association, Inc., Phi Financial Services, Inc., and Bank of America,

N.A.; and the United States having filed a Notice of Application for Default and Motion

for Default Judgment, with accompanying Declarations; and it further appearing that

due notice of application and motion for judgment has been made to the Defendants,

and the Court having heard the matter, therefore makes and files the following findings

of fact and conclusions of law constituting its decision in this action.

                                    FINDINGS OF FACT

        1.     The allegations set forth in the United States' complaint are accepted as

true.

        2.     There is now due and unpaid on all Notes and Mortgages held by the

United States as of April 23, 2019, the sums set forth in Attachment A.

        3.      The United States has incurred the following costs in this action: See

Attachment A.

        4.     The remaining chattel secured by the promissory notes and security

agreements held by the United States is described in Attachment B attached hereto.

        5.      No other proceedings have been held at law or otherwise for the

recovery of the sum secured by the promissory notes, security agreements, continuation

statements, financing statements, and mortgages.

        6.     The mortgaged premises are described as follows:

        That certain parcel of land located in the NW1/ 4 of the SW1/ 4 and the
        NE1/ 4 of the SW1/ 4 of Section 5, Township 25 North, Range 17 West,
        Town of Hartland, Pierce County, Wisconsin, more fully described as
        follows: Commencing at the West Quarter corner of said Section 5; thence
        N89°38 114"E 393.18 feet on the East/West Quarter line of said Section 5, to


                                             2
       the point of beginning, of the parcel to be herein described; thence
       N89°38'14"E 932.92 feet on said line; thence S01°20'48"W 492.94 feet on the
       East line of said NW1/ 4 of the SW1/ 4; thence N89°38'14"E 445.02 feet on
       the South line of the North 15 acres of said NE1/ 4 of the SW1/ 4; thence
       S03°04'57"W 429.93 feet; thence N88°48'54"W 540.76 feet; thence
       N86°17'06"W 544.20 feet; thence S06°20'46"E 297.20 feet; thence
       S88°22'00"W 713.63 feet; thence N01°21'00"E (assumed bearing on the
       West line of the SW1/ 4 of said Section 5, recorded as North) a distance of
       276.11 feet; thence N89°38'14"E 393.18 feet; thence N01°21'00"E 904.40 feet
       to the point of beginning.

       Subject to 690th Street right of way.

       Pierce County, Wisconsin.

       Tax ID.: 012-01011-0900

       7.     The real estate is so situated that it cannot be sold in parcels without

injury to the interest of the parties, and a sale of the whole will be more beneficial to the

parties hereto.

       8.     Notice of the pendency of this action was duly given on August 31, 2018,

after the filing of the Complaint herein, by filing a Notice of Lis Pendens in the office of

the Register of Deeds for Pierce County, Wisconsin. This was done in the manner and

form required by law, after the filing of the complaint herein, and more than twenty

(20) days prior to the trial or other resolution of this action.

       9.         The Defendants have not served an Answer or other response and the

Clerk of Court has duly entered the default of said Defendants.

       10.        The United States is entitled to immediate possession of the items of

security on which the Farm Service Agency has a security interest, set out in the

Complaint on file herein, as listed in Attachment B.




                                               3
                                 CONCLUSIONS OF LAW

       11.      The United States is entitled to judgment of foreclosure and sale of the

mortgaged premises and secured chattel in the usual form as requested in the United

States' Complaint, and in accordance with the above Findings of Fact.

       12.      The United States is entitled to recover from the Defendants the

following sum: See Attachment A.

       13.      The United States is entitled to immediate possession of the items of

security on which the Farm Service Agency has a security interest, set out in the

Complaint on file herein, as listed in Attachment B.

       14.      The items of security may be sold individually or as a whole at a public

or private sale, and the sale shall be conducted by or under the direction of the United

States Marshal for tl1e Western District of Wisconsin or the United States Department of

Agriculture's Farm Service Agency.

       15.      That if necessary to secure possession of the chattel and premises, the

Clerk of Court, upon application by the United States, shall issue a Writ of Assistance.

       16.     The Defendants and all persons claiming under them subsequent to the

filing of the notice of the pendency of this action be and hereby are forever barred and

foreclosed of all right, title, interest, claim and equity of redemption in the chattel and

mortgaged premises.

       17.     The mortgaged premises shall be sold as a whole.

       18.     The Defendants shall not be granted a right of redemption.




                                              4
       19.     Sale of the premises shall be conducted by or under the direction of the

United States Marshal for the Western District of Wisconsin. Notice of the sale shall be

made by publication in the Pierce County Herald, a newspaper published in Pierce

County, Wisconsin.

       20.     Proceeds from the sale of the subject premises shall be paid first to satisfy

Defendant Jerime J. Borst and Diane M. Borst's debt to the United States as set forth in

Attachment A, plus necessary costs and disbursements.

       21.     Any remaining proceeds from the sale of the subject premises shall be

subject to further order of the Court.

       22.     Deficiency judgment is not being sought in this action.

       Now, on application of Plaintiff United States of America,

       IT IS THEREFORE ORDERED that foreclosure of said mortgages and security

agreements in the usual form as provided by and in accordance with the above

Findings of Fact and Conclusions of Law be entered in this action.

      Dated this   ~~ fU>   day of   Mil It.-          2019.

                                            BY THE COURT:


                                                 ~T->-~~
                                                JAMES D. PETERSON
                                                United States District Judge




                                                 5
                    United States v. Jerime J. Borst, et al.

                          Case No. 18-cv-710-jdp

                            ATTACHMENT A



Notes and Mortgages

a.    Principal as of April 23, 2019                $357,884.78

b.    Interest as of April 23, 2019                $ 16,650.67

             Total as of April 23, 2019            $374,535.45



Costs and Disbursements

c.    Filing of Notice of Lis Pendens              $       35.00

d.    United States Marshal Fees                   $ 1,069.64

             Total Costs & Disbursements           $ 1,104.64



TOT AL AS OF APRIL 23, 2019                        $375,640.09
                       SUBSTITUTE ATTACHMENT B
            UNITED STATES OF AMERICA V. JERIME J. BORST, ET AL.
                         Case Number 18-cv-710-jdp

                             LIST OF ITEMS OF SECURITY

A. All crops, annual and perennial, and other plant or farm products now planted,
   growing or grown, or harvested or which were planted by Defendants Jerime J.
   Borst and/ or Diane M. Borst in Pierce County, Wisconsin, after the Security
   Agreement was executed on November 24, 2015, or otherwise become growing
   or harvested crops or other plant products (1) within the one-year period or any
   longer period of years permissible under State law, or (2) at any time after the
   Security Agreement was executed on November 24, 2015, if no fixed maximum
   period is prescribed by State law, including crops and plant products now
   planted, to be planted or harvested by Defendants Jerime J. Borst and/ or Diane
   M. Borst in Pierce County, Wisconsin.

B. All farm and other equipment (except small tools and small equipment such as
   hand tools, power lawn mowers and other items of like type unless described
   below), and inventory, now owned or hereafter acquired by Defendants Jerime J.
   Borst and/ or Diane M. Borst, together with all replacements, substitutions,
   additions, and accessions thereto, including but not limited to the following:

 ITEM   QTY      DESCRIPTION         MANUFACTURER        SIZE AND     SERIAL OR
  NO.                                                      TYPE       MODEL NO.
1       1       Tractor with        IHC                 1066 WF      009138
                Duals
2       1       Tractor with        IHC                 1206 WF      10593 S-Y
                Duals
3       1       Tractor             John Deere         4020WF        149844R
4       1       Tractor             IHC                M/NF&         233614
                                                       power
                                                       steer
5       1       Loader              John Deere         720
6       1       Skid Steer          N.H.               LX665-        69034
                                                       turbo
7       1       Tractor             JD                 4450cab &     004278
                                                       air
8       1       TMR                 Patz               V420LP        V74201166JN
                                                       HD
9    1    Tractor            JD              4410 cab &     038639
                                             air
10   1    Tractor            JD              4440           038639
11   1    Chopper            Meyer           516AL          895428
          box/gear                           tandem
12   2    Chopper            H&S/Knpwis      50114' &       09339
          box/gear           tandem          7+416'
13   1    Discbine           JD              946MOCO        173591
14   1    Chopper            NH              890            237893
          w/heads
15   2    Hay Rack           Minnesota H&S   8xl6'
16   1    Chopper w /hds     JD              3970           985354
17   1    Baler              JD              328 #40        767267
                                             thrower
18   1    Hay Rack           GMCI            8xl6
19   1    Meger              Miller Pro      7914
20   1    Elevator           Loyal           60 ft. (Hay)
21   1    Fertilizer Auger   Hydra Fold      6" x 16' all
                                             hydraulic
22   1    Spreader           H&S             310            006849
23   1    Feed Cart          Agrimetal       525/Honda
                                             5.5
24   2    Feeder Wagon       H&S             310            006849
25   1    Cattle Trailer     Bumper Hitch    16'
26   1    Conveyer           Loyal           24'
27   1    Auger              Fertel          10x76
28   1    Transfer Auger     Westfield       10x16
29   1    Trailer            PJ              25'
                                             Tandem
                                             Gooseneck
30   1    Feed Mill        Artsway           PM30
31   1    Manure           NH                185
          Spreader
32   2    Vacuum Pump      Universal/DeLaval 7.5/5Hp
33   7    Milker Units     DeLaval
34   1    Receiver &       DeLaval/Bender
          Washer
35   60   Panels and Gates 12-16'
36   2    Bale Spear       Verlin LL
37   5    Round Bale       Dura Built/Sioux
          Feeder
38   2    Poly Bins        Ploy Dome         4.5
                                             ton/auger
                                  2
39   2   1 HP Motor                     lHP
40   1   Semen Tank     Breeding Kit
41   1   4-Wheeler      Bombardier      800 4x4
                                        Outlander
42   1   Bedding        DC Atlas        Honda
         Chopper                        Motor
43   3   Skid Steer                     72" and
         Bucket                         60"
44   1   Grappe! Fork   Skitsteer
45   1   Pallet Fork    Skitsteer
46   2   Round Bale                     8 Bale
         Wagons
47   2   Fuel Barrels   300 Gallon      1 electric
                                        pump
48   2   Barn Fans                      48"
49   1   Barn Cleaner   Chute & Chain




                            3
